DETAILED ACTION
	Claims 32, 53-56 and 66 are under current consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 Claim Rejections - 35 USC § 112, para. 2-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  positive, active steps which would result in a vaccine manufacture as indicated in the preamble. The claim is merely directed to two steps, a step of isolating an influenza virus from a patient same and collecting the replicated influenza virus. 
See step b which is directed to collecting the replicated influenza virus to produce an influenza seed virus, wherein the influenza seed virus is used for vaccine manufacture. 
The underlined recitations show an intended use for the replicated influenza virus as an influenza seed virus followed by an intended use for the influenza seed virus as a vaccine manufacture. The recitations of intended use do not equate to positive, active steps. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103-Modified
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 32, 53-56 and 66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of WO 97/37000 (hereinafter as “Groner”, cited by the IDS, 3/30/2018) in further view of Meguro et al. (J. Clinical Microbiology, 1979-see form 892, 11/20/2019). 
The claims are directed to (in part): a method for vaccine manufacture, comprising (a) isolating an influenza virus from a patient sample or obtaining an isolated influenza virus from a patient sample, wherein the patient sample is incubated with an MDCK cell, and wherein the MDCK cell is growing in a serum-free suspension culture, under conditions that allow the influenza virus to replicate; and (b) collecting the replicated influenza virus to produce an isolated influenza seed virus, wherein the influenza seed virus is used for vaccine manufacture; see instant claim 32.
As noted above, step b which is directed to collecting the replicated influenza virus to produce an influenza seed virus, wherein the influenza seed virus is used for manufacture wherein the intended use of the collected replicated influenza virus is to produce influenza seed virus and the intended use of the influenza seed virus is “for vaccine manufacture”. 
Groner describes the cell line MDCK 33016 wherein the cells are capable of growing in suspension in serum-free media and replicating various viruses, including Thus, Groner teaches that an influenza virus can successfully grow in suspension in serum-free media using MDCK cells.
Groner does not explicitly describe incubating a patient sample with an MDCK cell (see claim 32); and, wherein the influenza virus is an influenza C virus (claim 56).
Meguro teach the use of MDCK cells for primary virus isolation from clinical respiratory specimens; see introduction. See abstract for disclosing using a MDCK cell line for the rapid isolation of influenza viruses from specimens collected from patients. Also see p. 175, col. 1 for teaching that respiratory secretion were collected from 600 patients; this meets the limitation of a “patient sample is incubated with an MDCK cell” and isolating an influenza virus from a patient sample of claim 32.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a patient sample as a source for influenza virus, including respiratory secretions, in the method described by Groner. One would have been motivated to do so as a means of replicating influenza virus and providing a diagnosis of the patient.
It would have been obvious for one of ordinary skill in the art at the time of the invention isolate any strain of influenza using the method described by the combined teachings of Groner and Meguro, including an influenza C virus. One would have been motivated to do so in order to isolate any influenza virus from a patient sample for further characterization of the isolated strain, if present in the sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, use of MDCK cells for the replication and isolation of influenza virus, using a patient sample as a source of influenza, growing the MDCK cell in suspension in a serum-free media, etc.
It is noted here that claim 66 is directed to the method of claim 32, wherein the method results in an increased influenza seed virus yield, as compared to a corresponding method in which step (a) the patient sample is incubated with an adherent MDCK cell culture. The claim is directed to a functional result following the completion of the two method steps. Given the two method steps are taught by the combined teachings of the prior art, it would be expected for the same functional result to occur. 
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. Applicant points to the declaration filed 1/29/2021 for alleging that it establishes that the initial seed virus isolation and later industrial-scale influenza virus replication/production are different processes with different objectives and the skilled artisan would not have arrived at the claimed method with a reasonable expectation of success. 
This is not clear for the combined prior art teachings show that the influenza virus may be isolated from a patient sample and that the virus may be grown in suspension in serum-free media using MDCK cells. 
Applicant alleges that the skilled artisan would have used adherent MDCK cells growing in a serum-containing medium, but not MDCK cells growing in a serum-free suspension culture as claimed and that Groner is silent on incubating a patient sample with MDCK cells.  
In response, the rejection is based upon the combined teachings of the prior art. The Groner reference describes using the cell line MDCK 33016 wherein the cells are capable of growing in suspension in serum-free media and the isolation thereof. Meguro is cited for teaching that a patient sample is a source for a virus may be isolated from a patient sample using MDCK cells.
Applicant contends that there was no expectation that the claimed invention could effectively isolate an influenza virus from a patient sample to produce an influenza seed for vaccine manufacture, while providing significant improvements in virus yield compared to the methods provided in the cited references. 
In response, the prior art shows that a patient sample may be a source of influenza virus and such virus may be replicated and grown using MDCK cells. The prior art also shows that the influenza virus can successfully be grown in suspension, using MDCK cells and in serum-free media. 
Applicant notes that the claims are directed to a method for vaccine manufacture and the MPEP instructs the Office to consider whether there is a manipulative difference between the claimed invention and the prior art; see p. 6, bottom of Remarks. Applicant 
In response, the Office finds no “manipulative difference” between the prior art and the claims and no arguments were presented to suggest as such. MDCK cells are known to be used for growing influenza virus derived from a patient sample, and conditions shown to be successful in growing influenza virus include using MDCK cells in suspension and in serum-free media. Further, the Office maintains that the prior art teachings by Groner and Megura teach the two method steps of the claims.  
Applicant contends that the culturing conditions relevant to the traditional virus replication and/or large-scale production would not necessarily be suitable for the initial see virus isolation process. Applicant points to prior art for showing that adherent MDCK cells were used in a medium comprising fetal calf serum for isolating seed viruses. Applicant concludes that there was no reasonable bases for the skilled artisan to arbitrarily switch MDCK culturing conditions. 
In response, Applicant has not provided a clear argument as to why one of ordinary skill in the art would not find the method taught by the combined teachings of the art “suitable”. The lack of suitability is not supported by evidence but merely appears to be an allegation. The combined prior art teaches that MDCK cells are known to be used for growing influenza virus derived from a patient sample, and conditions shown to be successful in growing influenza virus include using MDCK cells in suspension and in serum-free media. 
Applicant further argues that the state of the art for isolating influenza seed viruses is directed to MDCK “adherent one-layer cultures” and points to the ‘698 
In response, Groner shows the successful growth of influenza at small volumes, using roller and spinner bottle and serum-free media; see Examples 2-4 and Table 1. Note that Groner describes the culturing conditions and the Office does not find the document to be absent of guidance as alleged. Applicant is reminded that the IDS submitted 5/9/2019 cites Merten’s “Development of Serum-Free Media for Cell Growth and Production of Viruses/Viral Vaccines-Safety Issues of Animal Products Used in Serum-Free Media” (2002); see p. 244 of this document which describes serum-free seed virus stocks, including that of influenza. Also see Table 6, p. 245 which provides references of influenza production in serum-free media using MDCK cells in suspension.  Thus, when considering the totality of the evidence, there does not appear to be a teaching away as alleged by Applicant in view of the teachings by Groner or Merten. 
The arguments are not found to be persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648